DETAILED ACTION
This Office Action is in response to the Amendment filed on 06/4/2021. 
In the filed response, claims 1 and 2 have been amended, where claim 1 is an independent claim. Further, new claims 3-6 have been added.
Accordingly, Claims 1-6 have been examined and are pending. This Action is made FINAL.

	Response to Arguments
1.	Applicant's arguments filed 06/04/2021have been fully considered but they are not persuasive. Please see Examiner’s responses below.
2.	Applicant’s amendments clarify that the server and not the travel status recording apparatus performs the claimed functions (e.g. acquiring a masked image, determining whether to restore a masked image, etc.); hence, the Examiner finds the amendments introduce a change in scope to claims 1 and 2. Consequently, the Examiner provides an updated office action based on the teachings of prior art Park which is discussed below.     
3.	As noted during the last interview (see interview summary from 06/08/2021), Applicant’s argues (pg. 4 of remarks) the prior art (notably Park) does not disclose “a server configured to communicate with the travel status recording apparatus, the server including at least one processor programmed to: in response to a determination not to restore the personal information, conceal the personal information included in the acquired masked image such that the personal information included in the acquired masked image cannot be restored, and provide the third party with a masked image in which the personal information is concealed," as recited in amended claim 1.” With regards to the server concealment features, Applicant points to Figs. 
4.	Examiner acknowledges Applicant’s arguments, however upon further consideration of the prior art, the Examiner respectfully disagrees for the following reasons. First, Fig. 6 of Park shows computers/servers 600 (user device) and 601 (manager device), where device 600 for e.g. can be located at a public institution or a police station that can receive video that has been masked-processed and recorded by a vehicle’s video masking processing apparatus 100 (see col. 7 lines 6-22). Since the claim does not preclude the computer/server from being a 3rd party device, Park’s teachings are considered relevant in that 3rd party device 600 can make a request to unmask the masked video/image(s) by issuing a request to device manager 601 (i.e. restoration authority) as shown in Fig. 6.  The claim also does not preclude the computer/server from restoring/not restoring personal information without the need for a user.  As such, the claim is broad enough to allow a user to operate the computer/server as disclosed in Park. In other words, even if a user of computer/server 600 selects/determines certain parts of a received masked image to unmask while keeping the remaining parts concealed, it stands to reason computer/server 600 will subsequently respond to that selection/determination to either restore or not restore the personal information that can be viewed by a 3rd party.  Accordingly, the Examiner respectfully submits that user operated computer/server 600 can determine whether or not to restore personal information in a captured image/video based on the selection. Therefore, given the broadest reasonable interpretation (BRI) of the claimed server and “in response to a determination not to restore the personal information, conceal the personal information included in the acquired masked image such that the personal information included in the acquired masked image cannot be restored, and provide the third party with a masked image in which the personal information is concealed”, the Examiner finds that Park’s teachings remain relevant.  If however the claims were to more clearly show that the server does not respond to a user selection during the unmasking process (i.e., operates independently of any user intervention) and is different than the 3rd party device itself, this could possibly help overcome Park. See office action below for further details.
5.	Examiner acknowledges Applicant’s remarks/amendments regarding the interpretation of claims 1 and 2 under 35 U.S.C. 112(f). As such, the Examiner withdraws the interpretation under 35 U.S.C. 112(f).
6.	Examiner further acknowledges Applicant’s remarks/amendments regarding the rejection of claims 1 and 2 under 35 U.S.C. 112(b). As such, the Examiner withdraws the rejection.
7.	Additional references that were found to be applicable but not used in the current office action are noted in the PTO 892.
8.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
9.	In light of the foregoing, Claims 1-6 have been examined and are pending.

Claim Objections
10.	Claim 1 is objected to because of the following informalities:  the location of the “server” as claimed can be construed as occupying two possible positions. As such, it is possible the server can be located on the vehicle with the travel status recording apparatus or it is also possible the server can be located at a remote location away from said vehicle. In both cases, the .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 4, claims 3 and 4 recite the limitation phrase “based on whether an owner of the personal information included in the acquired mask image agrees with publishing the personal information in advance.” (emphasis added). The closest support in the specification is found on pg. 16 lines 1-4, where a selection result of the owner of vehicle 1 can be recorded by server 30 in a restoration determination table 39 in advance.  As such, the above limitation is not clear whether agreeing to publish the personal information in advance is the same as recording a selection result via restoration determination table 39.  Further, the specification recites (pg. 16 lines 7-9)  “As shown in Fig. 9, the personal information included in This is because it is not realistic to ask an owner of the personal information included in the front image in advance whether to publish the personal information” (emphasis added). If it is not realistic to ask an owner in advance to publish the personal information, then it seems that performing the above limitation will not be possible.
Regarding claims 5 and 6, claims 5 and 6 recite similar limitation as found in claims 3 and 4 above. Therefore the ambiguity noted in claims 3-4 also pertain to claims 5-6 for the reasons given.
Regarding claims 5 and 6, claims 5 and 6 further recite the limitation “based on a possibility of asking an owner…” (emphasis added).  Something that is “based on a possibility” is indefinite. Thus, the claim does not clearly recite obtaining the owner’s permission to publish the personal information in advance since it may or may not happen. As such, if it does not happen, it appears restoration of the image (i.e. unmasking) will never occur.  

Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim 1 is rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Park et al. US 10,062,406 B2, hereinafter referred to as Park, since Park describes video masking processing of personal information in captured images in order to protect personal privacy (col. 1 lines 15- 20). See below for further details. 
Regarding claim 1, Park teaches “An image recording system comprising: a travel status recording apparatus including a storage that records an image that is captured by at least one camera mounted on a vehicle, [For e.g., a dash board camera of a vehicle for capturing images (Fig. 1 and col. 3 limes 5-9). Vehicle’s video masking processing apparatus 100 has masking function capability to hide and store personal info (e.g. license plates, faces, etc.) in the captured images] the travel status recording apparatus including at least one processor programmed to: [Video masking processing apparatus 100 (Fig. 1) contains processing unit 120] identify personal information included in the captured image [Personal Information such as a vehicle license plate number (e.g. Fig. 4A) and a person’s face (e.g. Fig. 4B) is a part of the captured image(s) which can be identified for masking purposes. Also reference element S220 of masking processing method (Fig. 2)]; and in response to the personal information in the captured image being identified [Masking area in captured image is detected/identified (Fig. 2)], mask the personal information in the captured image in a restorable manner [See methodology (Fig. 2) for masking processing in vehicle’s video masking processing apparatus 100. Also reference col. 5 lines 38-55 as well as Fig. 3 which details a structure of masking information. Note that masked images can be unmasked (e.g. col. 2 lines 29-37), i.e. are restorable]; and a server configured to communicate with the travel status recording apparatus, the server including at least one processor programmed to [See computers/servers 600 (user device) and 601 (manager device) of Fig. 6 (col. 7 lines 20-22).  For e.g., device 600 of a public institution or police station (i.e. a remote location) receives video that has been masked-processed and recorded by vehicle’s video masking processing apparatus 100 (col. 7 lines 6-22)]: acquire a masked image from the travel status recording apparatus [See Fig. 6 where user device 600 (e.g. a server at a public institution, police station, etc.) can receive/acquire masked video/image(s) which can be subsequently unmasked/restored (col. 7 lines 1- 24)], determine, in response to a request for the masked image acquired from a third party, whether to restore the personal information included in the acquired masked image based on a preset restoration level; [Received masked video/image(s) at user device 600 (i.e. a 3rd party at a public institution, police station, etc.) can be restored via request to manager device 601 to reproduce the masked video/image(s). A ‘preset restoration level’ given its BRI can refer to how much of the masked video/image(s) to restore via user selection input(s) at user device 600. See e.g. Fig. 8] in response to a determination to a determination to restore the personal information, restore the personal information included in the acquired masked image [See communications in Fig. 6 (and corresponding text) that permit requesting device 600 to request and receive unmasking information to restore personal information in the masked image], and provide the third party with a masked image in which the personal information is restored [Personal information in masked image can be restored at user device 600 via transmitted unmasking information from device 601. As noted above, device 600 is a 3rd party device; hence, restored images are provided to the 3rd party (e.g., police station)]; and in response to a determination not to restore the personal information [As per Examiner’s response #4 above, determining not to restore personal information in the captured image/video is determined at device 600 via user selection. See e.g. Fig. 8], conceal the personal information included in the acquired masked image such that the personal information included in the acquired masked image cannot be restored [Those parts of the image/video not selected by the user will not be restored and thus will remain hidden for privacy], and provide the third party with a masked image in which the personal information is concealed” [Since only the selected parts of the image/video will be unmasked, the remaining portions will remain concealed to the 3rd party operating device 600]

	Allowable Subject Matter
13.	Claims 2, 3, 4, 5, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (Please note, the rejections of claims 3-6 under 35 U.S.C. 112(b) must first be addressed). In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:
 2. The image recording system according to claim 1, wherein the at least one camera includes a front camera configured to capture an image of a scene in front of the vehicle, and a vehicle interior camera configured to capture an image of a vehicle interior of the vehicle, the at least one processor of the server determines not to restore the personal information included in the acquired masked image generated by the front camera, and the at least one processor of the server determines whether to restore the personal information included in the acquired masked 
3. (New) The image recording system according to claim 1, wherein the at least one processor of the server determines whether to restore the personal information included in the acquired mask image based on whether an owner of the personal information included in the acquired mask image agrees with publishing the personal information in advance.  
4. (New) The image recording system according to claim 2, wherein the at least one processor of the server determines whether to restore the personal information included in the acquired mask image based on whether an owner of the personal information included in the acquired mask image agrees with publishing the personal information in advance.  
5. (New) The image recording system according to claim 1, wherein the at least one processor of the server determines whether to restore the personal information included in the acquired mask image based on a possibility of asking an owner of the personal information included in the acquired mask image whether to publish the personal information in advance.  
6. (New) The image recording system according to claim 2, wherein the at least one processor of the server determines whether to restore the personal information included in the acquired mask image based on a possibility of asking an owner of the personal information included in the acquired mask image whether to publish the personal information in advance.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486